Exhibit 10.3

 


CONSULTING AGREEMENT


 

This Agreement is made as of April 16, 2008 (“Effective Date”), by and between
International Rectifier Corporation (“Company”), having a principal place of
business at 233 Kansas Street, El Segundo, California 90245, and Pahl
Consulting, Inc. , with a place of business at 703 Pier Avenue, Suite B712,
Hermosa Beach, California 90254 (“Consultant”).

 

R E C I T A L S

 

WHEREAS, Company desires to retain Consultant as an independent contractor
consultant, and Consultant desires to act in such capacity, to advise, consult
with, and assist the Company with respect to certain consulting services;

 

WHEREAS, Consultant is willing and able to render said services.

 

NOW, THEREFORE, in consideration of the premises, and of the mutual terms,
conditions and covenants set forth below, the parties hereto agree as follows:

 

GENERAL PROVISIONS

 

1.             Consultant’s Services.  During the Term (as hereinafter defined)
of this Agreement, Consultant agrees to provide consulting services relating to
the financial reconstruction and restatement activities of the Company and such
other consulting services and projects as the Company may require, from time to
time.  Consultant normally will report to Peter Knepper, Chief Financial Officer
(acting) of the Company, or to such other person as he or his successor or
designee, may direct (“Supervisor”).  Consultant agrees that Consultant will not
undertake any assignment under this Agreement without first receiving the prior
consent of such person.  During the Term of this Agreement, Consultant shall
perform services per calendar month as requested by the Supervisor in person or
by electronic mail or telephone to assist in those matters outlined above;
provided however, additionally services may be provided upon the written consent
of Supervisor.  Consultant further agrees that all services and work performed
hereunder shall be conclusively deemed to be works-for-hire and as such all
title and rights in such works shall exclusively belong to the Company. 
Consultant shall apply Consultant’s best efforts and services to support Company
whenever called upon by the terms of this Agreement at such times and places so
as to maximize Company’s benefits from Consultant’s performance, and in its
performance shall provide services by its designee Linda J. Pahl .

 

2.             Compensation.

 

(a) Fees.  In consideration of the services to be rendered by Consultant,
Company shall pay Consultant a fee of $3,000 per day .

 

(b) Reimbursable Expenses/Computer.  In addition to the amount specified in
subparagraph (a), Company shall reimburse Consultant for reasonable, necessary
and substantiated expenses incurred by Consultant in connection with services
rendered hereunder; provided, however, that travel and entertainment expenses
will not be reimbursed unless first approved in writing by the Company. 
Expenses will be reimbursed only after presentation to the Company of receipts,
invoices and other appropriate documentation.  Consultant will be provided the
use of a Company-owned computer on which Consultant shall retain information
related to the Company and the consulting service provided hereunder.

 

(c) Manner of Payment.  Each calendar month, Consultant shall prepare and submit
to Company a statement of time worked, a description of services provided and a
report of accomplishments and expenses incurred during the preceding calendar
month, together with such supporting documentation as may be required by
Company.  The Company shall make payment to

 

--------------------------------------------------------------------------------


 

Consultant within thirty (30) days after receipt of said documentation for such
fees, costs and expenses as are payable under the terms of this Agreement.

 

3.             (a) Status as Independent Contractor.  Consultant acknowledges
and agrees that Consultant is acting under this Agreement solely as an
independent contractor, and not as an employee or an agent of Company and shall
have no authority to act for or bind or obligate Company in any manner except to
the extent specifically authorized in writing by the Company.  Consultant
represents Company only as to the results of Consultant’s  work under this
Agreement, and not as to the means whereby it is to be accomplished.  Consultant
hereby represents, covenants and agrees that Consultant will not represent to
others that Consultant is an employee, officer or agent of the Company or that
Consultant has the power to bind the Company in any respect.  Consultant
acknowledges that Consultant is solely responsible for determining the manner
and means of accomplishing the results desired pursuant to this Agreement. 
Accordingly, nothing herein contained shall be construed as creating the
relationship of employer and employee or principal and agent between the Company
and Consultant.

 

(b) Ineligible for Employee Benefits.  Consultant shall not be eligible for any
benefit available only to employees of Company, including, but not limited to,
workers’ compensation insurance, state disability insurance, unemployment
insurance, group health and life insurance, vacation pay, sick pay, severance
pay, bonus plans, pension plans, savings plans and the like.

 

(c) Payroll Taxes.  No federal or state income, payroll, social security, state
disability or other government tax will be deducted from payments made to
Consultant under this Agreement.  Consultant agrees to pay all state and federal
taxes and other such levies and charges as they become due on account of monies
paid to Consultant hereunder, and to defend, indemnify and hold Company harmless
from and against any and all liability resulting from any failure to do so.

 

4.             Term.  The term of this Agreement shall be six (6) months
commencing on the Effective Date (“Term”).  This Agreement may be earlier
terminated under Section 5, below.  This Agreement shall not be renewed or
extended except by the mutual written agreement of the parties.

 

5.             Termination.

 

(a) Each party shall have the right at any time, with or without cause to
terminate this Agreement upon thirty (30) days prior written notice to the
other.

 

(b) Company shall have the further right to terminate this Agreement at any
time, without prior notice, if Consultant fails to fulfill the obligations
imposed upon Consultant by this Agreement; fails to perform to Company’s
satisfaction any service requested by Company hereunder; or otherwise engages in
conduct which adversely affects either the reputation of Company or its ability
to conduct its business.

 

6.             Termination of Services and Return of Company Property.  Upon the
expiration or earlier termination of this Agreement, Consultant shall
immediately terminate Consultant’s services hereunder, and shall deliver
promptly to Company all property in Consultant’s possession or under
Consultant’s control relating to the business, work and investigations of the
Company, and to any Inventions, patents or copyrights covered by this
Agreement.  Such property shall include but not be limited to all written,
graphical and recorded material, all copies, abstracts or summaries thereof, and
all tools and equipment, including computers and electronic information, owned
by the Company.

 

7.             Conflicts of Interest.  Consultant warrants and represents that
Consultant is not presently subject to any agreement with a competitor of the
Company, or to any other contract, oral or written, that will prevent him from
performing in full accord with this Agreement.  In the event Consultant has or
develops a conflict of interest in pursuit of Consultant’s business activities,
Consultant will notify Company immediately of such fact and of the name of the
person, firm, company or corporation with whom Consultant believes the conflict
exists.  Consultant agrees that during the Term of this Agreement, Consultant
shall not work or provide services, directly or indirectly, to any competitor of
Company.

 

--------------------------------------------------------------------------------


 

8.             Proprietary Information.  Consultant acknowledges that, during
the  retention by Company, Consultant may have access to and become acquainted
with confidential and other information proprietary to the Company, including,
but not limited to, financial, business and technical information, information
concerning the Company, its operations, customers, business and financial
condition, as well as information with respect to which the Company has an
obligation to maintain confidentiality (collectively referred to herein as
“Proprietary Information”).  Consultant agrees not to disclose, directly or
indirectly, to anyone, or let others use, for any purpose whatsoever, any
Proprietary Information, of any type, whether or not designated confidential or
proprietary, acquired in the course of Consultant’s performance under this
Agreement.

 

9.             (a) Inventions and Discoveries.  Consultant agrees promptly to
disclose and assign to the Company all inventions, discoveries, ideas, concepts,
designs, data and information (including without limitation products, software
(including without limitation, all code), information systems, processes,
methods, formulas and techniques, as well as improvements thereof or know-how
related thereto), regardless of whether patentable or copyrightable, which are
made or conceived by Consultant, whether solely or jointly with others, during
the Term of this Agreement (1) in the course of work performed for the Company;
or (2) with the use of the Company’s time, material, Proprietary Information or
facilities; or (3) related to or suggested by any of the business, work or
investigations of the Company.  All such inventions, discoveries, ideas,
concepts, designs, data and information are referred to herein as “Inventions.” 
Consultant agrees that all such Inventions shall from their inception be the
exclusive property of the Company or its designee, whether or not patent or
copyright applications are filed thereon, and Consultant hereby expressly waives
for himself any right or interest Consultant may have therein.  Consultant
agrees to provide, without additional compensation, such assistance as may
reasonably be required by the Company in obtaining patents and copyrights for
such Inventions in any and all countries, and in enforcing any of the Company’s
rights and interests relating to such Inventions or to any patents or copyrights
resulting therefrom, including without limitation the execution by Consultant of
all applications, assignments and other instruments as the Company may request.

 

(b) No Restriction on Use or Disclosure. Consultant warrants and represents that
all of the Inventions, findings and recommendations disclosed by Consultant to
the Company during the course of this Agreement may lawfully be disclosed by him
and are not subject to any patent, license agreement, confidentiality agreement,
trade secret law or any other restriction on use by or disclosure to the
Company.

 

(c) Power of Attorney.  Consultant hereby irrevocably constitutes and appoints
Company to act as Consultant’s agent and attorney-in-fact for the limited
purpose of performing such acts and executing such documents as may be necessary
to assign or transfer to or vest in Company any Inventions and discoveries,
including, without limitation, the execution and delivery of any documents that
may be necessary to apply for or obtain patents or copyrights.

 

10.           Survival.  The obligations assumed by Consultant pursuant to
paragraphs 6, 8, 9 and 11 through 16 hereof shall survive the expiration or
earlier termination of this Agreement.

 

MISCELLANEOUS PROVISIONS

 

11.           Waiver, Modification and Amendment.  No provision of this
Agreement may be waived unless in writing, signed by the parties hereto.  Waiver
of any one provision of this Agreement shall not be deemed to be a waiver of any
other provision.  This Agreement may be modified or amended only by a written
agreement executed by the parties hereto.

 

12.           Construction/Arbitration.  This Agreement shall be governed and
construed in accordance with the laws of the State of California. Any dispute or
controversy between you on the one hand, and the Company, on the other hand, in
any way arising out of, related to, or connected with this Agreement or subject
matter thereof, or otherwise in any way arising out of, related to, or connected
with your services hereunder with the Company shall be resolved through final
binding arbitration in

 

--------------------------------------------------------------------------------


 

Los Angeles, California before a sole arbitrator selected from Judicial
Arbitration and Mediation Services, Inc. or its successor (“JAMS”), or if JAMS
is no longer able to supply the arbitrator, such arbitrator shall be selected
from the American Arbitration Association. Final resolution of any dispute
through arbitration may include any remedy or relief which the Arbitrator deems
just and equitable, including any and all remedies provided by applicable state
or federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.  The parties
agree that the Company shall be responsible for payment of all costs unique to
arbitration, including the Arbitrator’s fee.

 

13.           Assignment.  Neither this Agreement nor any duties or obligations
hereunder shall be assigned or transferred by Consultant without the prior
written approval of Company.

 

14.           Partial Invalidity.  If any provision of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect.

 

15.           Entire Agreement.  This Agreement contains the entire agreement
and understanding of the parties with respect to the subject matter hereof, and
supersedes and replaces any and all prior discussions, representations and
understandings, whether oral or written.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

 

International Rectifier Corporation

Pahl Consulting, Inc.

 

 

 

 

By:  

 

 

By:  

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------